DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 August 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
For reference, claim 1 defines “an image indicating a flow of energy”.  Claims 2 and 3 refer back to “the image” of claim 1.  However, the indefiniteness issue arises from the context of claims 2, 3 and 6.  Specifically, in claim 2 the image is displayed based on “an evaluation result of the future battery…” and claims 3 and 6 display the image “in a situation in which a behavior of the vehicle is affected by the degradation of the battery”.   
It cannot be determined with certainty that “the image” of claim 1 (indicating the flow of energy) is being displayed when “an evaluation result of the future battery…” and “in a situation in which a behavior of the vehicle is affected by the degradation of the battery” occurs.  Examiner assumes that there may be different images displayed when the events of claims 2, 3 and 6 occur; yet the antecedent basis only defines the flow-of-energy image being displayed (“the image” of claims 2, 3 and 6 refer back to the definition of the image of claim 1 and do not define an additional different image).  Clarification and/or correction is required.   










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji (U.S. Patent Publication No. 2013/0297244) in view of Gilman, et al. (U.S. Patent Publication No. 2012/0179395).  
For claim 1, Takatsuji teaches a display control apparatus, comprising: an acquisition part that acquires usage situation information of a battery which stores electric power for traveling of a vehicle (see para. 0054); an evaluation part that evaluates a degree of degradation of the battery based on the usage situation information acquired by the acquisition part (see para. 0069).  Takatsuji does not explicitly disclose the next limitation.  
A teaching from Gilman discloses a display control part that allows a display part to display an image indicating a flow of energy in the vehicle (see Fig. 3A, 3B, para. 0034).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Takatsuji to include the teaching of Gilman based on the motivation to improve an efficiency indicator corresponding to a current energy consumption rate and an energy budget element having an energy budget threshold defining a safe operating region.  
Continuing with the claim, Takatsuji further teaches wherein the display control part allows the display part to display the image based on an evaluation result of the evaluation part (see para. 0104). 
With reference to claim 2, Takatsuji further discloses wherein the evaluation part further evaluates a degree of degradation of the future battery based on the usage situation information (see paras. 0069, 0093), and the display control part allows the display part to display the image based on an evaluation result of the future battery evaluated by the evaluation part (see para. 0104).  
Regarding claim 3, Takasuji further discloses wherein the display control part allows the display part to display the image in a situation in which a behavior of the vehicle is affected by the degradation of the battery (see para. 0105, “use conditions” is in context of the display of para. 0104). 
Claims 4 and 5 are rejected based on the citations and reasoning presented above for claim 1. 
Claim 6 is rejected based on the citations and reasoning presented above for claim 3.
In the alternative, claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji (U.S. Patent Publication No. 2013/0297244) and Gilman, et al. (U.S. Patent Publication No. 2012/0179395), as applied to claim 1 above, and in view of Tojima (U.S. Patent Publication No. 2003/0231006).  
Takatsuji does not explicitly disclose the limitation of claim 3.  However, a teaching from Tojima discloses wherein the display control part allows the display part to display the image in a situation in which a behavior of the vehicle is affected by the degradation of the battery (see para. 0073).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Takatsuji to include the teaching of Takasuji based on the motivation to improve a deterioration degree calculating apparatus and a deterioration degree calculating method for a secondary battery mounted in a vehicle.  
Claim 6 is rejected based on the citations and reasoning presented above for claim 3.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663